                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 ROBERT JAMES HOWARD,                        )
 #03914-003,                                 )
                                             )
       Petitioner,                           )
                                             )   CRIMINAL NO. 14-00011-CG-B
 vs.                                         )   CIVIL NO. 15-00620-CG-B
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
       Respondent.                           )

                                     JUDGMENT

       In accordance with the Court Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that Robert James Howard’s § 2255 Motion to

Vacate, Set Aside, or Correct Sentence (Doc. 33) is DENIED. The Court further

finds that Petitioner’s requests to amend his petition and for appointment of

counsel (Docs. 38, 39) are DENIED. The Court finds that Petitioner is not entitled

to a certificate of appealability, and therefore, is not entitled to appeal in forma

pauperis.

       DONE and ORDERED this 11th day of February, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
